DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR  1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 10, 2021 has been entered. 

  Claims 1, 5, 7, 8, 11, 13-16, and 20 were amended. Claims 1-20 are pending in the application for examination.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon,  and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-11, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Feng in U.S. Publication No. 2018/0376525 A1, hereinafter referred to as Feng, in view of Ma et al. in U.S. Pub. No. 2014/0177564 A1, hereinafter referred to as Ma’64, and further in view of Morita et al. in U.S. Pub. No. 2016/0205714 A1, hereinafter referred to as Morita.


Regarding claim 1, Feng discloses first network node equipment  (scheduling terminal, element 31, Fig.3), comprising: 
a processor (processor, element 151 in Fig.15); and
a memory  that stores executable instructions that, when executed by the processor, facilitate performance of operations (processor connected to memory, , elements 151 and 154 in Fig.15 or para.232), comprising:
receiving a scheduling request from second network node equipment (receiving sidelink resource scheduling request {SR} from type-1 terminal or transmitting terminal, e.g., second network node, para.48), wherein the scheduling request indicates that the second network node equipment is requesting to transmit data to third network node equipment (wherein SR is for receiving sidelink resource scheduling grant information and sidelink resource pool information being used for transmitting sidelink data and a Scheduling Assignment (SA) to another type-1 terminal – receiving terminal, e.g., third network node equipment, para48);  wherein the first network node equipment and the second network node equipment are in a first node group (wherein scheduling terminal and transmitting terminal can be in In Coverage, e.g., are in first node group, para.8), and wherein the third network node equipment is in a second node group (and receiving terminal in Partial Coverage or Out of Coverage, para.9-10);
 determining first sidelink control information for the second network node equipment (determining sidelink resource scheduling and resource pool information, e.g., first sidelink control information, [see flow between “Scheduling  Terminal” - element 31-  and “Transmitting Terminal” – element 25 in Fig.3), and determining second sidelink control information for the third network node equipment (and determining sidelink resource scheduling and resource pool information, e.g., second sidelink control information, [see flow between “Scheduling  Terminal” - element 31-  and “Receiving Terminal” – element 27 -  in Fig.3); wherein the first sidelink control information and the second sidelink control information facilitate a transmission of the data from the second network node equipment to the third network node equipment (wherein scheduled resources are used for D2D transmission between transmitting terminal and receiving terminal,  para.47, lines 1-7 or Fig.3);
transmitting the sidelink control information to the second network node equipment to the third network equipment, wherein the sidelink (transmitting sidelink data and a Scheduling Assignment (SA) to transmitting terminal, which then forwards to receiving  terminal, e.g., third network equipment, para.48 or Fig.3).

However, Feng does not specify the sidelink control information includes first and second ones, and at least part of the first sidelink control information and the second sidelink control information is applicable to the transmission of the data from the second network node equipment to the third network node equipment; which are known in the art and commonly applied in communications field for data transmission, as suggested in Ma’64 teachings as below.
Ma’64, from the same field of endeavor, teaches sidelink control information includes first and second ones, and transmitting the first sidelink control information  and the second link control information to the third network node equipment (transmitting invariable or slowly varying control information, e.g., first sidelink control information, and quickly varying control information, e.g., second sidelink control information – included in scheduling information to each of UEs, e.g., third network node equipment, para.28-29), wherein the second sidelink control information is configured to be transmitted by the second network node equipment to the third network node equipment (wherein transmitting quickly varying control information in scheduling information dynamically or semi-dynamically to a UE serving as a receiver, e.g., third network equipment, in UEs performing direct communication, [para.29 or para.31]); and
wherein at least part of the first sidelink control information and the second sidelink control information is applicable to the transmission of the data from the second network node equipment to the third network node equipment (and quickly varying control information – part of scheduling information, which also includes invariable information --  is used for performing direct communication from UE serving as sender, e.g., second network node, to UE serving as receiver, [para.29]); which would be desirable that the second network node equipment sends quickly varying control information to the third network equipment; thus reducing resources overhead consumed when the base station transmits the same information to both network equipments.

Feng in view of Ma’64 do not disclose based on performing a semi-static coordination with fourth network node equipment of the second node group, wherein the semi-static coordination coordinates a resource utilization between the first node group and the second node group, facilitating transmitting the first sidelink control information and the second sidelink control information to the third network node equipment; which is known in the art and commonly applied in communications field for data transmission, as suggested in Morita’s teachings as below.
Morita, from the same field of endeavor, teaches based on performing a semi-static coordination with fourth network node equipment of the second node  (when determining to share the control, scheduling UE 100a, e.g., fourth network node equipment, e.g., in second network group, divides assignable radio resource and transmits to scheduling UE 100c, e.g., in first network group, assignment information/ band assignment of radio resource for transmission assignable by each scheduling UE, [para.168] by broadcasting scheduling UE message periodically, e.g., semi-static, [para.98], and wherein each scheduling UE has its subordinate UEs [para.181]). 

Therefore, it would be appreciated by one of ordinary skill in the art at the time before the invention was filed to implement the feature of sending at least part of the first sidelink control information and the second sidelink control information equipment from the second network node equipment to the third network node equipment – of Ma’64, into the method of scheduling resources for UEs communicating over sidelinks -- by a scheduling node equipment: a scheduling vehicle/ terminal or a scheduling base station, which performs a same function, e.g., allocating a required sidelink resource to a first network node equipment, which uses such resources to transmit transmission parameters/ data to the third network equipment. -- or by at least two scheduling node equipments, which  coordinate semi-statistically for resources utilization – of Feng and Morita --; thus providing V2V/ V2X reliable data throughput  by 


Regarding claim 2, Feng in view of Ma’64 and Morita disclose wherein transmitting the second sidelink control information to the third network node device (transmitting sidelink data and a Scheduling Assignment (SA) to receiving  terminal, see Fig.3 in Feng).


Regarding claim 3, Feng in view of Ma’64, and Morita disclose wherein the first network node device, the second network node device, and the third network node device are respectively associated with a first vehicle, a second vehicle, and a third vehicle (scheduling terminal, transmiting terminal, and receiving terminal are  OBU terminals that are used in a vehicle, see para.3, line 18 in Feng). 


Regarding claim 5, Feng in view of Ma’64 and Morita disclose wherein the first network node equipment is a first scheduling node device (scheduling terminal, see element 31 in Fig. 3 of Feng), and the third network node equipment also receives at least part of the second sidelink control information (and UE 100c, e.g., receiving UE, receives information from scheduling UE 100b, see Fig.12 in Morita).

		
Regarding claim 6, Feng in view of Ma’64, and Morita disclose wherein coordinating resource pool information with the second scheduling node device,  
(scheduling UE 100a transmits band assignment information of radio resource assignable by each scheduling UE, to scheduling UE 100c, e.g., second scheduling node device, see para.168 in Morita).


Regarding claim 8, claim 8 is rejected for same reason as applied to claim 1, except that claim 8 is from the transmitting node’s perspective, and wherein Feng [in claim 8] also discloses transmitting, by a first network node device comprising a processor a scheduling request to a scheduling network node device (transmitting sidelink resource scheduling request {SR} by type-1 terminal - transmitting terminal, e.g., first network node, which comprises a  processor, para.48 and element 151 in Fig.15) and transmitting a portion of sidelink control information, which schedules data transmission (sidelink data and SA, Fig.3). 


Regarding claim 9, Feng in view of Ma’64, and Morita disclose wherein the data transmission is via a side-link communication link (sidelink data transmission , see para.83 in Feng). 

Regarding claim 10, Feng in view of Ma’64, and Morita disclose wherein transmitting the scheduling request in response to receiving a synchronization signal from the scheduling network node equipment (transmitting sidelink buffer status report, see para.152 in Feng).


Regarding claim 11, Feng in view of Ma’64, and Morita disclose wherein the transmitting further comprises transmitting additional sidelink control information generated by the first network node device (transmitting SR, see Fig.3 in Feng).
 

Regarding claim 15, claim 15 is rejected for substantially same reason as applied to claim 8, except that claim 15 is in a machine-readable storage medium format that comprises executable instructions that, when executed by a processor of a first network node device, facilitate performance of operations (storage medium stores software implemented with program codes which are executable to perform claimed functionalities, see para.238 in Feng).


Regarding claim 16, claim 16 is rejected for substantially same reason as applied to claim 6, except that claim 16 is in a non-transitory machine-readable medium format. 


Regarding claim 18, claim 18 is rejected for substantially same reason as applied to claim 3, except that claim 18 is in a non-transitory machine-readable medium format. 
	
Regarding claim 19, claim 19 is rejected for substantially same reason as applied to claim 3, except that claim 19 is in a non-transitory machine-readable medium format. 

Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 2, except that claim 20 is in a non-transitory machine-readable medium format. 


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Feng in view of Ma’64, and Morita, as applied to claims 1 and 8 above, respectively, and further in view of Ma et al. in U.S. Publication No. 2017/0359619 A1, hereinafter referred to as Ma’19.


Regarding claim 4, Feng in view of Ma’64, and Morita disclose wherein transmitting a synchronization signal to the second network node device (transmitting first synchronization signal to transmitting terminal, see para.53 in Feng).
Feng in view of Ma’64, and Morita do not disclose the synchronization signal comprises resource pool information that facilitates scheduling transmissions for the second network node device, which is known in the art and commonly applied in communications field for data transmission, as suggested in Ma’19 teachings as below.
Ma’19, from the same field of endeavor, teaches the synchronization signal comprises resource pool information that facilitates scheduling transmissions for the second network node device (access configuration information can be information on resources in resource pool, para.54, line 26); which would be appreciated by one of ordinary skill in the art to include resource pool information in the synchronization signal; thus facilitating scheduling transmission while avoiding processing overhead.


Regarding claim 12, Feng in view of Ma’64, and Morita do not disclose wherein the scheduling request comprises data indicative of whether the data transmission is associated with a vehicle; which is known in the art and Ma’19 teachings as below.
Ma’19, from the same field of endeavor, teaches the scheduling request comprises data indicative of whether the data transmission is associated with a vehicle (comprising application for V2V communication resource, e.g., scheduling request, sent by a member of vehicle group so as to communicate with another vehicle member in group, para.740); which would be desirable to indicate data transmission is associated with a vehicle; thus facilitating appropriate scheduling transmission to transmitting and receiving vehicles.


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Feng in view of Ma’64, and Morita, as applied to claims 1 and 8 above, respectively and further in view of  Kim et al. in U.S. Pub. No. 2016/0374068 A1, hereinafter referred to as Kim.


Regarding claim 7, Feng in view of Ma’64, and Morita do not disclose wherein the scheduling request comprises information indicating whether the transmission of the data is an equipment specific transmission or a broadcast transmission; which are known in the art and commonly applied in communications field for data transmission, as suggested in Kim’s teachings as below.
Kim, from the similar field of endeavor, teaches the scheduling request comprises information indicating whether the transmission of the data is an equipment specific transmission or a broadcast transmission (request serves unicast, e.g., unicast transmission is performed to a specific destination device, [para.181] or broadcast scheduling, [para.185] ; which would be appreciated by one of ordinary skill in the art at the time before the invention was filed to indicate whether the transmission of the data is a device specific transmission or a broadcast transmission; thus facilitating the resource allocation according to one’s needs.


Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 7, except that claim 13 is from the transmitting terminal perspective. 


Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Ma’64, and Morita , as applied to claims 8 and 15 above, respectively, and further in view of Yang et al. in U.S. Pub. No. 2017/0079085 A1, hereinafter referred to as Yang.


Regarding claim 14, Feng in view of Ma’64, and Morita does not disclose  wherein the data transmission comprises a transmission of resource data representative of a resource to be shared between the first network node device and the second network node device, which is known in the art and commonly applied in communications field for data transmission, as suggested in Yang’s teachings as below.
Yang, from the similar field of endeavor, teaches the data transmission comprises resource data representative of a resource to be shared between the first network node device and the second network node device (no matter how transmitting UE obtains D2D data channel resource, transmitting UE needs to indicate to a receiving UE used D2D data channel resource, which may include D2D shared channels [para.166-167]; which would be appreciated by one of ordinary skill in the art  to indicate shared resources between first and second network node devices; thus increasing Tx/ Rx efficiency while reducing data transmission pressure of a core network.


Regarding claim 17, claim 17 is rejected for substantially same reason as applied to claim 14, except that claim 17 is in a machine-readable storage medium format.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han, Huang, Narasimha, and Seo are all cited to show that implementing a distributed control information system for three-party communications in a Vehicle to Everything (V2X) environment by generating and transmitting sidelink control information for transmission between nodes – would improve data reliability of the system,  similar to the claimed invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571) 270-7245.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272- 7905.  The fax 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           

	/C.Q.T./
	/ALPUS HSU/Primary Examiner, Art Unit 2465